 

 

 

U.S. DISTRICT COURT
EASTERN DISTRI
FILED CT-Wi

SECOND AMENDED
COMPLAINT 2020 MAY -8 P 12: ue:
(for filers who are prisoners without lawyers) CLERK OF C OURT

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

(Full name of plaintiff(s))

WYNETTE CATRICE McCLELLAND

 

 

v, Case Number:

(Full name of defendant(s) 20-cv-366

DONN WCE Milwavicee Coury Sheri FF, (to be supplied by Clerk of Court)
Caetain Cini “Tone bot, Caotarn Davert Thm beep

Lk. Briggs Sohn Due, Lt. Hannah Soho Doe, Mes. Aemestrong ) mrlwaviee Coby Jailer; Joma Dee,

M6, Coy fon ffhludiber Cans yailar, Sce Dee M5, Blue, mierkee Coy yoiler, Sonn bee,
MS, MI Chel Mi WOH Coury Joule, Sin SOE, Ms.

Bray, mil wor bee Coury Jailex, Son Dee,
M5. Pdouns vil woe COUNA lather, Sohn dpe,

A. PARTIES

1. Plaintiff is a citizen of _\UCORDAN __, and is located at
(State)

“Tay cheeclah Oorcectional —Inshiettpn

(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2 Defendant _ Onn Dre: Miwasee (CO. Shen, ed aes

(Name)
is (if a person or private corporation) a citizen of Wheconain

Complaint - 1
Case 2:20-cv-00366-WED Filed 05/08/20 Page 1o0f9 Document 11
 

 

(State, if known)
and (if a person) resides at Not KNoon

(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for yi \ Wade, COuntu Jar |

Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;
Where it happened; and
Why they did it, if you know.
Oo (Couch 5, 20\lo = nas Placesl in he
Special needs Onit in re nmoilwaoxve Ca Sai =
Came 1oth Contoté Wh ms fiddirs , 19S. Bloe ms.
Prmatrans , 1s. Grau, aod mms. Gupon. Tasted
GLI of these officers Con Zz hove OQ bille
Gnd ray tole me No. Al of these officesBs
Lowccech an hrs vUntt On omnes TO Class ALAS.
~L Ostet Uhese of Ficers Dan 2 get a Sarhne,
Lteneil to cet ray Fuxl anc hey told me NO
ty fee -fore GO Gere of the Si rofoam stray

GQnck ose Us 10 €04¢ Loh. 7 asked all oF

ae wWnNP

 

 

Complaint — 2
Case 2:20-cv-00366-WED Filed 05/08/20 Page 2 of 9 Document 11
 

 

 

beer officers why 2 Can't occler Canteen
Qn thew all Stata he Same Shire that Z
Cant Get Canteen while Living On GATS Oni.
“Z Gad @il OF these offices Can Zz Get
Moved off oF HAS Gait Oncl hey Slaten dhad
“here Ums nO oer Plate th Pot ane _m He
Sail 2 aaied these officers IF 2 Mulcs get Some
Cleaning suopiee td Clean my Dell aed they tric me
Zest G/ lowed anuthing TD Clean muy bef) —Z also
OSked fir Sage and a Pencil fo write a letter and
was Pla +rat 2 Cant have Gny 6F What while Novusedi on
dye art. fill DF Hhese ouestins was Geved by mena
Qu SiS ack Z we (A NOL TH spall
YWowh @_ it. or Cagiain And Loas A0la When they, Come
CurDund they U led-tnpm Ina Yhet 2 ante tp Speak
4+Ddhem. Fill o¢ hese. things LWiert on from 25-206
Yhro mia FIN Gust AO Ile. “Ln Mid fugust Z get
Cg Chyil La.usuty from dhe hea al Qi Sacrety One! he

CdL mne moyen th Onothe “Pos Which Was"UHhre
Arsciplice (Oa for in mates hod Lues max Crete

Complaint - 3
Case 2:20-cv-00366-WED Filed 05/08/20 Page 30f 9 Document 11
 

 

6c Who Wan On ar SCi chen, Action For

Dot following he moles. Qo Uhis  ax\ =

Lunes still [cleed mn Far 23 hrs g claw “7

Came in TO Contact wrth >. Blue, ms > Bray,
MD, Arorashors , M2, Qoyten , Ms. Michell, 70S. Adams
hey QM still -treadent me the Same way they
Nicol “hen Zz twas in “the Specias Need s Unt.
ON Oc @bout Seolenke- or Octiber =z

hod SPO\Can LL (+. Hannek , 4. frigas

Ca cteun Bold and Caglain Waaeen bucket

Pal

 

Ging asked Giiiiise all OF Uhem 1€ Z

n imnpie Owen CFF of Potectrve
Costus Ons Shey sete No. Z asked dhe
CGn =z “howe A bible to react Whe Sazc\ NO.
TE Osked them Can = specue wh he [aolres
+ Come rn dhe jai ( 4d de bible stares
Cunt Hey sous Mo be Case tr On “PC
C Ormtective Custidy). “Z Aske chen her wr |

—

ze Gbhle 4) Orla Canteen Or Winte a. Iter,
and they Sari they clot Itnow. “7 asleed Can a

    

   

x

At least ger Gn. CO rc, Otensil path muy. Styrofoam
ray Onc they Said 2. Cant have one Qnd tO vse
Lohak ive been usme, ll of hese Cceferdant s

stated hee, Jeeated me_like Hrs because =

ttn,

Lins Or Protechye Custody, "2 wes “reatedl his wa.

Lortil z leet whe noviluaoree CoO. Sor) Gnd went te
. Case 2:20-cv-00366-WED_ Filed 05/08/20 Page 4of9 Documenti1

 
 

| the Plaintiff, Wynette C. McClelland, is and was at all times mentioned herein a prisoner of the State of
Wisconsin, in the custody of the Milwaukee County Jail, sheriff from March4,2016 thru March 10,2017.

Defendants:

1. Defendant, John Doe is in charge of the Milwaukee County Jail and.is legally responsible for
the overall operation of locking up pre-trial detainees under his jurisdiction which is the cause of
this action; and making sure the detainees are fed properly, allowing them to order canteen,
and.making sure they are not being punished unlawful by the acts and conducts of his
employees;

2. Defendant, Captain Gold “John Doe” is the captain of the sheriffs who, at all times mentioned
in this complaint, held the stated rank over the defendants listed in this cause of action and was
assigned to making sure pre-trial detainees is given and are allowed to exercise their religious
practices, have recreation, receiving visits from family members, lawyers, religious leaders and
congregation members, and making sure the pre-trial detainees are safe and secured from being
disciplined unlawfully, and allowing them to obtain canteen items for hygiene;

3. Defendant, Captain Dukert, “John Doe” has the same job functions as defendant Gold “John
Doe” and the welfare of all the pretrial detainees at the Milwaukee County Jail.

4. Defendant, Lt. Briggs “John Doe” is legally responsible for investigating ill treatment of pre-
trial detainees and locking or confining pretrial detainees within safe and secured holding cells.
Thus, for making sure at all times mentioned in this complaint the listed defendants does not
mistreat any pretrial- detainees which is the cause of this action;

5. Defendant, Lt. Hannah “John Doe” is legally responsible for the welfare of the pre-trial
detainees like given to defendant Lt. Briggs “John Doe” and as directed by his supervisor at all
times mentioned in this complaint, which is the cause of this action.

6. Defendant Armstrong “John Doe” is a Milwaukee sheriff. She is legally responsible for
making sure pre-trial detainees are kept safe from urinated “piss” and “smeared feces” are not
on the walls and floors in the cells and other areas where pre-trial detainees lives; and making
sure the pre-trial detainee is not being verbally, physically and emotionally abused by the acts,
and conducts omissions, and by other sheriffs, staff members be given showers, legal help from
jail house lawyers, as all times mentioned in this complaint, which is the cause of this action;

7. Defendant Guyton “John Doe” has the same legal responsibilities as defendant Armstrong
“John Doe” and making sure pre-trial detainees are not being mistreated and are moved from
dirty cells, given showers, allowing phone calls and releasing pre-trial detainees to exercise and
be permitted to clean their cells as all times mentioned in this complaint without punishing the
detainees by her acts, conduct omission which is the cause of this action;

8. Defendant Blue “John Doe” has the same legal responsibility like John Doe Armstrong and
John Doe Guyton as described above;

9. Defendant Adams “John Doe” has the same legal responsibility like John Doe Guyton, John
Doe Armstrong, John Doe Blue and what her supervisor directs her to at all times mentioned in
this complaint which is the cause of this action;

Case 2:20-cv-00366-WED Filed 05/08/20 Page 5of9 Document 11
 

10. Defendant Mitchell has the same responsibility like John Doe Blue, John Doe Armstrong,
John Doe Guyton, and John Doe Adams; and whatever her supervisor have her to do at all times
mentioned in this complaint which is the cause of this action;

11. Defendant Bray “John Doe” has the same sheriff's legal duties like Defendant Armstrong,
Guyton, Blue, Adams, and Mitchell and operation and welfare of each pre-trial detainees at all
times mentioned in this cause of action.

12. Each defendant is sued individually and in his or her official capacity. At all times mentioned
in this amended complaint each defendant acted under the Color of State Law; thus, were
intentionally to safe guard the plaintiff's mental state of mind and making sure she received
religious and family visits as well as legal visits; and making sure any of the defendants acted
maliciously, recklessly, disregarding the plaintiff's United States Constitutional Rights to be safe
and secured, practice her religious rights, be given recreation twice per week, be taken off
protective custody at plaintiffs request, illegally harming her with an irreparable injury
sustained mentally, placing plaintiff on disciplinary status without violating any jail rules or
practices, restricting plaintiff of all the rights pre-trial detainees has walking into the jail to stay
until trial; The restricts all times mentioned in this complaint intentional excessive disregarding
the rights of the plaintiff. While under the Color of State Law. D.S. v_E. Porter cty. Sch. Corp.799
F3d 793,798 (7" Cir. 2015) citing Buchanan Moore v. soil, 570,F3d,824,827 (7" Cir. 2009); 42
U.S. sec. 1983, in relevant: “ Every person who, under color of any statue, ordinance, regulation,
custom, or usage, of any state or territory or the District of Columbia, subjects, or causes to be
subjected, any citizen of the united states or other person within the jurisdiction thereof to the
deprivation of any rights; privileges, or immunities secured by the constitution and laws, shall be
available to the party injured in an action of law, suit in equity, or other payer proceeding for
redress.”

On March 5, 2016, Judge M. Joseph Donald and ADA Hayes ordered me to be placed on
Protective Custody status. He did not authorize any of the defendants to violate any of my
constitutional rights as mentioned in this cause of action. | did not have a mental health
problem.

On March 5, 2016 John Doe head of the Milwaukee county jail had me placed in a
protective custody cell at the Milwaukee county jail. He intentionally knew that the defendants
Lt. Briggs, Lt. Hannah, Captain Gold, and Captain Duckert were violating my constitutional rights
all the things that happened to me within his county jail as described by plaintiff and nothing to
prevent the unlawful excessive treatment that cause me to suffer on all the days spent in a dirty
cell smeiling urine- piss and feces for 23 hrs. per day. The judge did not order each of the
defendants to mistreat me on a daily basis. Plaintiff had complained to John Doe, Lt. Briggs, Lt.
Hannah, Defendant Ms. Armstrong, Ms. Guyton, Ms. Blue, Ms. Adams, Ms. Mitchell, and Ms.
Bray knew | didn’t have any mental issues. | wasn’t treated like the rest of the normal detainees
waiting to go to trial. They each called me a murderer and all! types of filthy names. | began
crying felt emotionally injured and verbally by the abused of each of the defendants. | wasn’t
given my mail except my lawyer's letters sent to me.

Case 2:20-cv-00366-WED Filed 05/08/20 Page 6 of 9 Document 11
 

During my stay at the Milwaukee County Jail from (3-5-2016 thru 3-10-2017) each
defendant acted with indifference, malicious, were reckless with their conduct to deprive me of
my constitution rights in which detainees have while waiting for trial.

Defendants Ms. Armstrong, Ms. Bray, Ms. Guyton, Ms. Blue, Ms. Adams, Ms. Mitchell kept me
restrained every time | went on a visit to see my family or lawyer.

| asked all the defendants to move me off the unit and they lied saying, they have no
place to put me in the jail. | had to suffer smelling feces that were being smeared all over the
cell, on the floor, walls. There would be banging on the door and walls all day and all night
driving me crazy! | felt like | was losing my mind. | wrote grievance after grievance against how |
was being treated and nothing happened as | continued being deprived of my constitutional
rights. My food was cold all the time and | had to eat all my food in my cell while being treated
differently than those who were similar situated. All the defendants all times mentioned in this
cause of action knowingly knew they were violating my constitutional rights.

Case 2:20-cv-00366-WED Filed 05/08/20 Page 7 of 9 Document 11
 

 

 

C. JURISDICTION

x Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[| I am suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

Dz. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.
nN
We urns CE FRWS.CD Goainst each defen,
S010 CY Severa, (lu. 1 oled Cee,
ponihve damages in Uh Amour or
& 150, C00.) aoome) tach (erendant, ond
Oy, Cos: AE Yim lowest.

 

 

 

 

 

; Complaint — 4
Case 2:20-cv-00366-WED Filed 05/08/20 Page 8 of 9 Document 11
 

 

 

E. JURY DEMAND

I want a jury to hear my case.

Z]- ves [_]-No

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this day of vy IM 2020.

Respectfully Submitted,

my

Signature of Plaintiff

LyDay ilo

Plaintiff’s Prisoner ID Number

DORK AOQ ATCT.
Pend what, wr FHICL

(Mailing Address of Plaintiff)

 

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

| IDO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

] I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Complaint — 5
Case 2:20-cv-00366-WED Filed 05/08/20 Page 9 of9 Document 11
